COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON



                                         ORDER

Appellate case name:           In the Interest of I.T.S. aka B.G.H., a child

Appellate case number:        01-13-00556-CV

Trial court case number:      2012-01859J

Trial court:                  313th District Court, Harris County


        The court requests that the district clerk in the above-referenced case supplement
the record on appeal with the following original exhibit:

        CD of medical records admitted during the June 4, 2013 termination
        hearing, reflected in reporter’s record p. 44.

The Clerk of this Court is directed to cooperate with the district clerk and/or court
reporter to provide for the safekeeping, transportation, and return of such exhibit. See
TEX. R. APP P. 34.6(g)(2).

        The exhibit is due in this Court no later than August 19, 2013.

        It is so ORDERED.


Judge’s Signature:     Jane Bland
                       Acting Individually



Date:                  August 8, 2013